, ,AO 245B (Rev. 02/08/20:i~) JudgmJOt in a Criminal Petty Case (Modified)                                                                   Page 1 of l   b
                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                          v.                                         (For Offenses Committed On or After November I, 1987)

                                                          zmq    OCT ! 0 p   I•
                                                                             ,.
                                                                                  Q?
                                                                                   _.;, Cas~ Number: 3:19-mj-24123
                      Erick Antonio Trejo-Corea

                                                                                  : ":'Craig Joseph Leff
                                                                                     Defendant's Attorney

                                                       [;'(
 REGISTRATION NO. 90760298

 THE DEFENDANT:
  [;g:j pleaded guilty to count(s) 1 of Complaint
                                               ----'--------------------------
  •    was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                     Nature of Offense                                                                 Count Number(s)
 8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                       I
  D The defendant has been found not guilty on count( s)
  •                                                                          -------------------
       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                 (•L -TIME SERVED                                 D _ _ _ _ _ _ _ _ _ _ days

   [;g:j Assessment: $10 WAIVED                      [;g:j Fine: WAIVED
   [;g:j Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
   •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, October 10, 2019
                                                                                   Date of Imposition of Sentence


 Received
                  " ,\_ -· \ .~)--~<--
                DUSM
                    ✓        -       l... )
                                                                                   ~-~~
                                                                                   ONORA~~       REN LITRciMBdM
                                                                                   UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                             3:19-mj-24123
